Case 4:21-cv-10490-SDD-RSW ECF No. 11, PageID.98 Filed 05/28/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MILLENNIUM FUNDING, INC.,
 HUNTER KILLER PRODUCTIONS,                      Case No.: 4:21-cv-10490-SDD-RSW
 INC. and VOLTAGE HOLDINGS, LLC,

            Plaintiffs,                           PLAINTIFFS’ NOTICE OF DISMISSAL
                                                  OF DEFENDANTS SMR HOSTING LLC
            v.                                    AND DOES 1-100 WITHOUT PREJUDICE
 SMR HOSTING LLC, DAVID COX, and
 DOES 1-100,

            Defendants.


                 PLAINTIFFS’ NOTICE OF DISMISSAL OF
    DEFENDANTS SMR HOSTING LLC AND DOES 1-100 WITHOUT PREJUDICE

        Plaintiffs Millennium Funding, Inc., Hunter Killer Productions, Inc. and Voltage Holdings,

LLC (“Plaintiffs”) provide notice of their voluntary dismissal under Rule 41(a) of Defendants

SMR Hosting LLC (“SMR”) and DOES 1-100 without prejudice. This dismissal is pursuant to

Rule 41(a)(1)(A)(i). No answer or motion for summary judgment has been filed by Defendants.

        Plaintiffs have filed a Complaint alleging: (1) Defendants DOES 1-100 are liable for direct

and contributory infringements of their copyright protected motion pictures in violation of 17

U.S.C. §§ 106 and 501 and for violations under the Digital Millennium Copyright Act (“DMCA”),

17 U.S.C. § 1202; and (2) Defendant SMR and now-dismissed Defendant David Cox (“Cox”) are

secondarily liable (under material contribution, intentional inducement and vicarious

infringement) for DOES 1-100’s direct infringements, liable for injunctive relief pursuant to 17

U.S.C. §§ 512(j), and secondarily liable for DOES 1-100’s DMCA violations. Complaint [Doc.

#1] at ¶¶1-2.

        Plaintiffs, Defendant SMR and Cox conducted extensive investigation including informal



20-023DBa
Case 4:21-cv-10490-SDD-RSW ECF No. 11, PageID.99 Filed 05/28/21 Page 2 of 3




and formal discovery. Particularly, Cox and SMR assert that they sold the assets of LiquidVPN

to Charles Muszynski (“Muszynski”) via his alter ego 1701 Management LLC (FL) effective

October 9, 2018 which is the date of a “Letter of Intent (“LOI”) for the Acquisition of assets of

LiquidVPN” executed by Muszynski and Cox. Muszynski and Cox executed an asset purchase

agreement on Feb. 12, 2019 per the LOI. Cox has provided documentary evidence in support of

this assertion. See Stipulated Consent Judgment Between Plaintiffs and Defendant David Cox

[Doc. #10].

        Notwithstanding the asset purchase agreement, documents provided by the domain

registrars Namecheap and Enom show that Muszynski has failed to update domain registrar

records for Liquidvnp.com and the LiquidVPN website to accurately reflect this change of

ownership. Id.

        Particularly, Muszynski and/or one of his associates has used the fake name Jamie Castro

to register numerous domain names with Namecheap and Enom under the name LiquidVPN Inc.,

a Wyoming corporation owned by Cox that he dissolved shortly after the asset sell. It appears

that Muszynski and his associates are attempting to purposefully conceal their involvement with

LiquidVPN by using aliases, namely Cox’s name and the name of his dissolved corporation

without his permission while they promote LiquidVPN for the purposes of copyright infringement.

Id.

        Plaintiffs have filed a separate action in the Southern District of Florida against Muszynski

and his alter egos and associates based upon inter alia copyright infringement (1:21-cv-20862-

BB). Id.

        Although Defendants Cox and SMR sold LiquidVPN to Muszynski, Cox and SMR are in

possession of information such as the Internet Protocol (“IP”) addresses currently used by



                                                 2
20-023DBa
Case 4:21-cv-10490-SDD-RSW ECF No. 11, PageID.100 Filed 05/28/21 Page 3 of 3




Muszynksi’s LiquidVPN for hosting the VPN service and providing service to customers, and

customer email addresses. Cox and SMR have agreed to cooperate with Plaintiffs to provide such

information to Plaintiffs in a manner that respects the privacy of third parties to the extent

necessary. Id.

        Cox and SMR covenant that they have legal claims against Charles Muszynski and his

various alter egos such as 1701 Management LLC, AUH2O LLC and Waste Professionals LLC

dba TALISMITH for inter alia breach of contract, unjust enrichment, and violations of his right

of publicity. SMR previously filed in action in Michigan state court (the 3rd Judicial Circuit

County of Wayne County) against Muszynski based upon some of the claims that was dismissed

due to inability to successfully serve Muszynski. Id.

        SMR and Cox have assigned all claims they have against Charles Muszynski and his

various alter egos including but not limited to 1701 Management LLC (Florida), AUH2O LLC

(Nevis) and Waste Professionals LLC (Florida) for inter alia breach of contract, unjust enrichment,

and breach of right of publicity to Plaintiffs. Id.

        This action terminates the matter.

        DATED: Kailua-Kona, Hawaii, May 28, 2021.


                                       CULPEPPER IP, LLLC

                                        /s/ Kerry S. Culpepper
                                       Kerry S. Culpepper
                                       Hawaii Bar No. 9837
                                       CULPEPPER IP, LLLC
                                       75-170 Hualalai Road, Suite B204
                                       Kailua-Kona, Hawai’i 96740
                                       Telephone:      (808) 464-4047
                                       kculpepper@culpepperip.com




                                                      3
20-023DBa
